Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 14, 2019

The Court of Appeals hereby passes the following order:

A19A0708. IN RE ESTATE OF KENETHERAL DEKOVEN.


Lavette Wright directly appeals a Fulton County Probate Court order removing her
as a guardian of her adult son. However, the record transmitted to this Court contains
no transcript of the removal hearing. Instead, we received an audio recording of the
removal hearing. This audio recording is not an adequate substitute for a written
transcript. See Court of Appeals rules 18 (e) and 19.
      “Where an appeal is taken which draws in question the transcript of the
evidence and proceedings, it shall be the duty of the appellant to have the transcript
prepared at his expense.” Brown v. Frachiseur, 247 Ga. 463, 464 (277 SE2d 16)
(1981) (citations and punctuation omitted). See also OCGA § 5-6-41 (c). Because the
appellant failed to produce and file a transcript of the proceedings at issue, this case
is REMANDED to the Fulton County Probate Court. It is ordered that should the
Appellant file the transcript of the removal hearing, the Clerk of the Fulton County
Probate Court shall transmit the record and the transcript to this Court for re-
docketing.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office,
                                       Atlanta,____________________
                                                 06/14/2019
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.